


110 HR 6430 IH: Veterans Health Scholarship Act of

U.S. House of Representatives
2008-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6430
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2008
			Mr. Buyer introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, relating to the
		  health professional scholarship program of the Department of Veterans
		  Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Health Scholarship Act of
			 2008.
		2.Extension and
			 modification of health professional scholarship program
			(a)Extension of
			 authority To make new scholarshipsSection 7618 of title 38, United States
			 Code, is amended by striking December 31, 1998 and inserting
			 December 31, 2012.
			(b)Priority for
			 veterans in award of scholarshipsSection 7612(b)(5) of such
			 title is amended—
				(1)by striking
			 subparagraph (A) and inserting the following:
					
						(A)shall—
							(i)give priority to
				applicants who are veterans; and
							(ii)after giving
				priority to applicants under clause (i), give priority to applicants who are
				non-veterans who will be entering their final year in a course of training;
				and
							.
				(2)in subparagraph
			 (B) by striking person and inserting  applicants who are
			 veterans.
				
